DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 7/15/22 is acknowledged.  The traversal is on the ground(s) that non-elected claims 12-16 recite subject matter of the elected method claims.  This has been found persuasive and these claims will be examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buskirk et al. (US Patent No.: 9088189).
For claim 12, Buskirk et al. disclose the claimed invention comprising: a stator assembly (see column 1, lines 15-22); and a rotor assembly (reference numeral 16, figures 1-6) disposed radially within the stator assembly and having: a rotor stack (reference numeral 16, figures 1-6) constructed of a coaxially-stacked plurality of annular rotor laminations (figures 1-6), wherein each of the rotor laminations has a radial axis and an outer diameter surface (see figures 2-6) and defines multiple asymmetrical magnet web regions (reference numerals 26, 30, see figure 2) in proximity to the outer diameter surface (see figures 2-6), each of the asymmetrical magnet web regions including multiple openings defined by radially-extending struts (reference numeral 42) and one or more arcuate peripheral bridges (reference numeral 36, see figure 3), and wherein every other one of the laminations is positioned a predetermined angular distance (laminations 16 are positioned at predetermined angles, see figure 2) with respect to a radial axis or a center axis of the rotor stack to thereby uncover or unmask the bridges and/or the struts and cover or mask a remaining surface area of the laminations (the struts or bridges are covered and uncovered through the asymmetrical openings 26 of adjacent laminations, see figures 2, 3); a pair of end plates (reference numeral 14) each connected to an opposite axial end of the rotor stack (see figure 1); and a rotor shaft (reference numeral 12) connected to an inner diameter surface of the laminations (see figure 1); wherein the magnet web regions (reference numerals 26, 30, see figure 2) correspond to a respective magnetic pole of the rotor assembly (see figure 2).  The magnet web regions being "heat-treated" is a recitation of a process, which does not have any bearing on the patentability of the product claim.  
For claim 14, Buskirk et al. disclose the asymmetrical openings (reference numeral 26) including first and second V-shaped sets of openings each separated by a respective one of the struts (reference numeral 42, see figure 2), and each defining a V-angle that opens toward the outer diameter surface (see figure 2).  
For claim 15, Buskirk et al. already disclose the structure of the rotary electric machine as explained for claim 12 above, and applying the device for connection to a transmission of a motor vehicle merely discloses the intended use of the device, which does not provide a structural difference between the claimed invention and the prior art.  
For claim 16, Buskirk et al. disclose the rotary electric machine being an interior permanent magnet motor (see column 1, lines 14-22), and wherein a respective permanent magnet (reference numeral 32) is positioned within each of the openings (see figures 2-6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buskirk et al. (US Patent No.: 9088189) in view of Perry et al. (US Patent Application Pub. No.: US 2018/0198352 A1).
For claim 1, Buskirk et al. disclose the claimed invention comprising: forming a plurality of annular rotor laminations (reference numeral 16, figures 1-6) from metal blanks (see column 5, lines 10-12), wherein each of the rotor laminations has an outer diameter surface (see figures 1-6) and defines multiple magnet web regions (reference numerals 26, 30, see figure 2) in proximity to the outer diameter surface, and wherein each respective one of the magnet web regions includes multiple asymmetrical openings (reference numeral 26) having first and second distal ends defined by respective radially-extending struts (reference numeral 42) and arcuate peripheral bridges (reference numeral 36, see figure 3); coaxially stacking the annular rotor laminations (reference numeral 16) to thereby form a rotor stack (see figure 1), including positioning the laminations at a predetermined angular distance (laminations 16 are positioned at predetermined angles, see figure 2) with respect to a radial axis or a longitudinal center axis of the rotor stack to thereby uncover or unmask the struts and/or bridges and cover or mask a remaining surface area of the laminations (the struts or bridges are covered and uncovered through the asymmetrical openings 26 of adjacent laminations, see figures 2, 3).  Buskirk et al. however do not specifically disclose subjecting the rotor stack to a heat-treating process to thereby harden only the uncovered or unmasked bridges and/or struts.  
Perry et al. disclose hardening certain areas of the lamination with a heat-treating process (see paragraph [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat-treating process as disclosed by Perry et al. for the laminations of Buskirk et al. for hardening only certain areas of the lamination (see Perry et al., paragraph [0004]).  
For claim 9, Buskirk et al. in view of Perry et al. disclose the claimed invention except for subjecting the rotor assembly to the heat-treating process including subjecting the rotor assembly to a ferritic nitrocarburizing process, a gaseous nitriding process, or a salt bath nitriding process.  Perry et al. further discloses a ferritic nitrocarburizing process, a gaseous nitriding process, or a salt bath nitriding process (see paragraphs [0034-0035]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ferritic nitrocarburizing process, gaseous nitriding process, or the salt bath nitriding process as disclosed by Perry et al. for the heat-treating process of Buskirk et al. in view of Perry et al. for hardening only certain areas of the lamination (see Perry et al., paragraph [0004]).  
For claim 10, Buskirk et al. disclose connecting a rotor shaft (reference numeral 12) to the rotor stack to thereby construct the rotor assembly (see figure 1), with the magnet web regions (reference numerals 26, 30, see figure 2) corresponding to a respective magnetic pole of the rotor (see figure 2); and positioning the rotor assembly radially within a stator assembly to thereby construct the rotary electric machine (see column 1, lines 15-22).  
For claim 11, Buskirk et al. in view of Perry et al. already disclose the structure of the rotary electric machine as explained for claims 1 and 10 above, and applying the device for providing torque to a transmission of a motor vehicle merely discloses the intended use of the device, which does not provide a structural difference between the claimed invention and the prior art.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buskirk et al. in view of Perry et al. as applied to claim 1 above, and further in view of Chula (US Patent No.: 5650680).
For claim 2, Buskirk et al. in view of Perry et al. disclose the claimed invention except for the predetermined angular distance being 180 degrees.  Having an angular distance of 180 degrees merely involves rotating the lamination by 180 degrees which is known in the art as exhibited by Chula (see column 2, lines 29-32), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an angular distance of 180 degrees as disclosed by Chula for the lamination of Buskirk et al. in view of Perry et al. for predictably providing desirable configuration for facilitating assembly of the device.  

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buskirk et al. in view of Perry et al. as applied to claim 1 above, and further in view of Blaz et al. (Foreign Patent Document No.: DE 102017206092 A1).
For claim 3, Buskirk et al. in view of Perry et al. disclose the claimed invention except for forming the plurality of annular rotor laminations including stamping or punching, as the asymmetrical openings, one or more asymmetrical V-shaped openings in each of the magnet web regions of the laminations.  Blaz et al. disclose the stamping of rotor laminations (see English translation of Blaz et al., Description, paragraph [0037]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stamping as disclosed by Blaz et al. for the laminations of Buskirk et al. in view of Perry et al. for predictably providing desirable configuration for facilitating assembly of the device.  
For claim 4, Buskirk et al. disclose the asymmetrical V-shaped openings (reference numeral 26) including first and second V-shaped sets of openings separated by a respective one of the struts (reference numeral 42, see figure 2), and each defining a V-angle that opens toward the outer diameter surface (see figure 2).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buskirk et al. as applied to claim 12 above, and further in view of Chula (US Patent No.: 5650680).
For claim 13, Buskirk et al. disclose the claimed invention except for the predetermined angular distance being 180 degrees.  Having an angular distance of 180 degrees merely involves rotating the lamination by 180 degrees which is known in the art as exhibited by Chula (see column 2, lines 29-32), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an angular distance of 180 degrees as disclosed by Chula for the lamination of Buskirk et al. for predictably providing desirable configuration for facilitating assembly of the device.  

Allowable Subject Matter
Claims 17-20 allowed.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including forming a plurality of annular rotor laminations from metal blanks, wherein each of the rotor laminations has a radial axis and an outer diameter surface, and thereby defining multiple magnet web regions in proximity to the outer diameter surface, wherein each of the magnet web regions includes a pair of asymmetrical V-shaped openings defined by radially-extending struts and one or more arcuate peripheral bridges, and having a V-angle opening toward the outer diameter surface; coaxially stacking the annular rotor laminations to thereby form a rotor stack, including positioning every other one of the laminations a predetermined angular distance with respect to the radial axis or a longitudinal center axis of the rotor stack to unmask the bridges and/or struts and mask a remaining surface area of the laminations; removing an insulating material from the web regions; subjecting the rotor stack as a whole to a heat-treating process to harden only the unmasked bridges and/or struts; connecting a rotor shaft to the rotor stack to construct the rotor assembly, with the magnet web regions corresponding to a respective magnetic pole of the rotor; and positioning the rotor assembly radially within a stator assembly to thereby construct the rotary electric machine as recited in claim 17; the metal blanks being coated with an insulating material, the method further comprising removing the insulating material from the web regions prior to subjecting the rotor assembly to the heat-treating process as recited in claim 5 in combination with claim 1; after forming the plurality of annular rotor laminations and prior to subjecting the rotor assembly to the heat-treating process, coating the laminations with an insulating material without coating the web regions as recited in claim 7 in combination with claim 1; and surfaces of the metal blanks being coated with an insulating material, the method further comprising removing the insulating material only from the web regions prior to subjecting the rotor stack to the heat-treating process as recited in claim 8 in combination with claim 1.
Claim 6 is objected to for its dependency upon aforementioned claim 5.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor core construction: US 9941775 B2 (Fiseni; Alexander Felix et al.), US 4570333 A (Jones; Donald W.), US 4486679 A (Jones; Donald W.), US 20150035402 A1 (Reddy; Patel Bhageerath et al.), US 20130326855 A1 (Ijspeert; Albert), US 20130241339 A1 (Buskirk; Eric S. et al.), JP 2011067027 A (TSUNODA KEISUKE et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834